DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The addition of new claim 13 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,036,295 (“Ando”).
Claim 1
Ando discloses a liquid discharging head comprising: a nozzle plate having a first surface on which a nozzle opening of a nozzle for discharging a liquid from the liquid discharging head is formed (Fig. 25, orifice plate 406 with opening 37), and a second surface on an opposite side of the nozzle plate to the first surface, the nozzle plate being a single plate, and is not in direct contact with any other plate on the first surface (Fig. 25, orifice plate is single plate without contact to additional plate on a discharge side); a chamber plate on which a first pressure chamber and a second pressure chamber are formed, the chamber plate being disposed on the second surface side of the nozzle plate (Fig. 25, chamber plate 405 with chambers 33 and 34), a first drive element causing a pressure of liquid in the first pressure chamber to change (Fig. 27, drive element 33), and a second drive element causing a pressure of liquid in the second pressure chamber to change (Fig. 27, drive element 34), wherein a communication flow path communicating with the nozzle is formed in the second surface of the nozzle plate, the communication flow path and the nozzle being formed in the nozzle plate, and the first pressure chamber and the second pressure chamber communicate with the nozzle through the communication flow path (Figs 25 and 27, flow path 35 formed in orifice plate 406 device side surface).

Claim 2
Ando discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed in a size larger than the nozzle in plan view (Ando, Figs. 36D-36E).  

Claim 3
Ando discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed such that at least a part of the communication flow path overlaps the first pressure chamber and the second pressure chamber in plan view (Fig. 27).  

Claim 4
Ando discloses the liquid discharging head according to claim 1, wherein a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle (Ando, Fig. 27).  

Claim 5
Ando discloses the liquid discharging head according to claim 1, wherein a depth dimension of the communication flow path is twice a depth dimension of the nozzle or less (Ando, Fig. 27).  

Claim 6
Ando discloses the liquid discharging head according to claim 1, wherein the first pressure chamber and the second pressure chamber are formed substantially in line symmetry with respect to a first virtual line in plan view, and the communication flow path is formed substantially in line symmetry with respect to the first virtual line in plan view (Fig. 27).  

Claim 7
Ando discloses the liquid discharging head according to claim 6, wherein the nozzle communicating with the first pressure chamber and the second pressure chamber is disposed so as to overlap the first virtual line in plan view (Fig. 27).  

Claim 9
Ando discloses the liquid discharging head according to claim 1, further comprising: a first reservoir and a second reservoir commonly communicating with the pressure chambers, wherein the first pressure chamber is coupled to the first reservoir, and the second pressure chamber is coupled to the second reservoir (Fig. 25, first and second reservoirs 45 and 46).  

Claim 12
Ando discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 1; and a mechanism for moving a medium that receives a liquid discharged from the liquid discharging head relative to the liquid discharging head (Ando, Fig. 42, col. 14, lns 33-64).  

Claim 13
Ando discloses a liquid discharging head comprising: a nozzle plate having a first surface on which a nozzle for discharging a liquid is formed, and a second surface on an opposite side of the nozzle plate to the first surface (Fig. 25, orifice plate 406 with opening 37), the nozzle plate being a single plate and is not in direct contact with any other plate on the first surface Fig. 25, orifice plate is single plate without contact to additional plate on a discharge side); a chamber plate on which a first pressure chamber and a second pressure chamber are formed, the chamber plate being disposed on the second surface side of the nozzle plate (Fig. 25, chamber plate 405 with chambers 33 and 34), a first drive element causing a pressure of liquid in the first pressure chamber to change (Fig. 27, drive element 33), and a second drive element causing a pressure of liquid in the second pressure chamber to change (Fig. 27, drive element 34), wherein a communication flow path communicating with the nozzle is formed in the second surface of the nozzle plate, the communication flow path and the nozzle being formed in the nozzle plate, and the first pressure chamber and the second pressure chamber communicate with the nozzle through the communication flow path (Figs 25 and 27, flow path extending from 35 to 37 formed in orifice plate 406 device side surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,036,295 (“Ando”) in view of U.S. Patent Pub. 2011/0134174 (“Seto”).
Claim 8
Ando discloses the liquid discharging head according to claim 1.
Ando does not appear to explicitly disclose further comprising: an intermediate plate disposed between the nozzle plate and the chamber plate, wherein the intermediate plate has a first through-hole and a second through-hole penetrating the intermediate plate in a plan view direction, the first pressure chamber communicates with the communication flow path through the first through-hole, and the second pressure chamber communicates with the communication flow path through the second through-hole. 
Seto discloses a similar liquid discharging head structure including an intermediate plate 62B between a nozzle plate 64A and chamber plate 62A (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an intermediate plate disposed between the nozzle plate and the chamber plate, wherein the intermediate plate has a first through-hole and a second through-hole penetrating the intermediate plate in a plan view direction, the first pressure chamber communicates with the communication flow path through the first through-hole, and the second pressure chamber communicates with the communication flow path through the second through-hole, as disclosed by Seto, into the device of Ando, for the purpose of adjusting a desired fluid resistance of the system and ease of manufacturing.

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,036,295 (“Ando”) in view of U.S. Patent Pub. 2018/0304619 (“Barbet”).
Claim 10
Ando discloses the liquid discharging head according to claim 9.
Ando does not appear to explicitly disclose wherein the first reservoir is a supply reservoir that supplies the liquid to the communication flow path, and the second reservoir is a recovery reservoir that recovers the liquid from the communication flow path.  
Barbet discloses a similar liquid discharging head used for continuous ink jet printing using a second reservoir as a recovery reservoir (Fig.  6A, paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first reservoir is a supply reservoir that supplies the liquid to the communication flow path, and the second reservoir is a recovery reservoir that recovers the liquid from the communication flow path, as disclosed by Barbet, into the device of Ando, for the purpose of recycling unused ink (Barbet, paragraph [0012]).

Claim 11
Ando in view of Barbet discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 10; and a mechanism for supplying the liquid to the first reservoir and recovering the liquid from the second reservoir (Barbet, paragraphs [0168-0169], controller).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853